Citation Nr: 0203263	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating evaluation for low 
back pain with mild degenerative changes of L3-4 and L5-S1, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating evaluation for post-
antibody fusion of C4-5 and C5-6, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified service from February 1974 to February 1990, and 
shows prior active service of eight years, six months, and 
three days.

The current appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By rating action dated in March 2000, the RO denied the 
veteran's claim of entitlement to an increased evaluation for 
low back pain with mild degenerative changes of L3-4 and L5-
S1; and by rating action dated in July 2000, the RO denied 
his claim of entitlement to an increased evaluation for post-
antibody fusion of C4-5 and C5-6.  The veteran filed a timely 
notice of disagreement and perfected a substantive appeal.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  Current clinical studies show that the lumbar spine 
disability is productive of 
moderate limitation of motion, without additional functional 
loss due to pain or other pathology.

2.  Current clinical studies show that the cervical spine 
disability is productive of characteristic pain on motion and 
severe limitation of motion, without additional functional 
loss due to pain or other pathology. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
for low back pain with mild degenerative changes of L3-4 and 
L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292, 5295 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for post-antibody fusion of C4-5 and C5-6 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Lumbar Spine

VA outpatient treatment records dated in July 1999 show that 
radiographic reports revealed mild degenerative changes at 
L3-4 and L5-S1.

A VA examination report dated in August 1999 shows that 
multiplanar, multiseguence images of the lumbar spine were 
obtained which showed that the vertebral bodies had a normal 
signal intensity.  There were no significant osteophytes 
present.  There was mild facet arthropathy and ligamentous 
hypertrophy at the L4 and L5 level.  The discs showed mild 
desiccation at the L3-4 and L4-5 levels with these levels 
showing posterior broad-based bulging which mildly effaces 
the anterior thecal sac and narrows the foramina bilaterally.  
The L5-S1 disc showed a broad-based bulge which did not 
compromise the spinal canal; however, did narrow the foramina 
bilaterally.  The spinal canal showed no significant 
stenosis.  The spinal roots and spinal cord were normal, and 
the remaining neural foramina were patent.  

The impression was mild degenerative changes in the posterior 
osseous structures at L4 and L5; and L3-4 through L5-Sl disc 
bulges causing bilateral neural foraminal narrowing. 

A VA examination report dated in February 2000, shows that 
the veteran's spine was examined secondary to low back pain.  
Portions of his medical records were said to have been 
reviewed.  The veteran reported that he had pain in the low 
back which was precipitated by standing for long periods of 
time.  He also reported stiffness at times in the back and 
would take Naprosyn for his low back pain.  He had no 
surgical procedures on his back, and did not use a brace or 
cane.  He worked daily as an insurance salesman in basically 
a sedentary job.  

Physical examination of the back revealed no postural 
abnormalities with some pain on palpation of the mid lumbar 
paraspinals.  There was no spasm or atrophy of the low back 
musculature.  He was able to weight-bear and ambulate.  He 
had pain on the range of motion, most pronounced in the 
extension of the lumbar spine.  He was able to walk on his 
heels and toes.  Deep tendon reflexes were 1+ and symmetrical 
at the knee and 2+ and symmetrical at the ankle.  Straight-
leg-raising was positive at 45 degrees on the right and 70 
degrees on the left.  Extensor hallucis longus was 5+/5 
bilaterally.  There were no focal sensory deficits in the 
lower extremities.  

Range of motion of the lumbar spine revealed inactive and 
passive extension of 0-10 degrees.  He had pain most 
pronounced on extension at the extremes.  Flexion was 0-70 
degrees.  Lateral bending to the right and left was 0-20 
degrees and rotation to the right and left was 0-25 degrees.  
He had moderate discomfort on lateral bending to the left.  
All diagnostic and clinical tests were included in the 
report.  Radiographs revealed degenerative changes of the 
lumbosacral spine.  A report of a VA MRI was available and 
revealed degenerative changes in the posterior osseous 
structures of L4 and L5, and disc bulges at L3-4 through L5-
Sl causing bilateral neural foraminal narrowing.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine.

VA outpatient treatment records dated from April 1999 to June 
2000 continued treatment for low back pain.

A VA examination report dated in October 2000 shows that the 
veteran reported continued back pain.  He had no definite 
radiculopathy, and no definite bowel or bladder neurologic 
incontinence.  He would take Ibuprofen and Percocet as 
needed.  Physical examination revealed that the lumbar spine 
was nontender with range of motion, but there was also 
limited forward flexion to 60 degrees, extension to 10 
degrees, lateral bending to 10 degrees, and lateral rotation 
to 20 degrees.  Bilateral lower extremity neurologic exam was 
nonfocal with 5 out of 5 strength throughout.  

Sensation was intact and deep tendon reflexes were 3 out of 
4, symmetric with 2 beats of clonus bilaterally, otherwise 
there were no pathological reflexes.  Straight leg raising 
was negative on the right and equivocal on the left.  X-rays 
of the lumbar spine showed multiple level spondylosis.  MRI 
from August 1999 showed degenerative joint disease at L4-5 
and herniated nucleus pulposus at L3-4 and S-1.  The 
diagnosis, in pertinent part, was back pain, lumbar 
spondylosis, degenerative disc disease at L4-L5, and 
herniated nucleus pulposus at L3-4 and L5-Sl.  

It was the opinion of the examiner that the veteran's back 
complaints were significant which required ongoing treatment 
at the VA Hospital Orthopedic Clinic.  At that point, surgery 
had been contemplated, however, the veteran continued to 
desire nonoperative treatment in the form of his analgesics 
therapy and activity modification.  He understood this was a 
good choice, but at some point he would likely require 
probable lumbar decompression.


Cervical Spine

A VA radiological report dated in March 1999 revealed that 
there was cervical bony fusion seen involving the C4-C5 area 
with degenerative joint disease changes present.

A VA radiological report of the shoulder dated in February 
2000 showed that there was  mild joint space narrowing 
present at the acromioclavicular joint.  There was no other 
significant abnormality. 

A VA examination report dated in October 2000 shows the 
veteran reported that he had recently undergone anterior 
cervical diskectomy infusion C4 through C6.  He indicated 
that he continued to have neck pain.  He reported no definite 
radiculopathy and no definite bowel or bladder neurologic 
incontinence.   He would take Ibuprofen and Percocet as 
needed.  Physical examination revealed a well-healed surgical 
scar to his neck.  He had diminished range of motion with 
flexion to 40 degrees, extension to 30 degrees, rotation to 
40 degrees, and lateral bending to 10 degrees.  

Neurological examination of the upper extremities was 
nonfocal.  There was 5 out of 5 strength throughout and 
sensation was grossly intact.  Deep tendon reflexes were 2 
out of 4, and symmetric.  There were no pathologic reflexes.   
Diagnostic and clinical tests of the cervical spine showed 
multiple level spondylosis with good C4-5 fusion with C5-6 
pseudoarthrosis.  MRI of the cervical spine from May 2000 
showed multiple level stenosis.  The diagnosis, in pertinent 
part, was neck pain, cervical spondylosis, and status post 
anterior cervical diskectomy infusion.  

The examiner opined that the veteran's neck complaints were 
significant, requiring ongoing treatment at the VA Hospital 
Orthopedic Clinic.  At this point, surgery had been 
contemplated, however, the veteran continued to desire 
nonoperative treatment in the form of his analgesic therapy 
and activity modification.  He understood this was a good 
choice, but that at some point he would likely require repeat 
cervical surgery.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected low back disability, which 
has been characterized as low back pain with mild 
degenerative changes of L3-4 and L5-S1, is currently rated as 
10 percent disabling pursuant to Diagnostic Code 5295 which 
provides the rating criteria for a lumbosacral strain.  

Under this Code provision, the maximum 40 percent rating 
evaluation is warranted when the lumbosacral strain is severe 
with listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.   

A 20 percent evaluation is appropriate when the lumbosacral 
strain is accompanied by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted when 
the lumbosacral strain is with characteristic pain on motion.  
A noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A precedent opinion of the General Counsel of the 
Secretary of VA, VAOPGCPREC 36-97, held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Under Diagnostic Code 5293 [intervertebral disc syndrome], a 
noncompensable evaluation is assigned for postoperative and 
cured intervertebral disc syndrome.  A 10 percent evaluation 
is assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks.  A 40 
percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  The maximum 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2001).

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5295, the maximum 40 percent rating 
evaluation is warranted when the lumbosacral strain is severe 
with listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.   A 20 percent evaluation is appropriate when the 
lumbosacral strain is accompanied by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation is warranted when 
the lumbosacral strain is with characteristic pain on motion.  
A noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2001).



The veteran's service-connected cervical spine disability, 
which has been characterized as post-antibody fusion of C4-5 
and C5-6, is currently rated as 30 percent disabling pursuant 
to Diagnostic Code 5290 which provides the rating criteria 
for a limitation of motion of the cervical spine.

Under this Code provision, the maximum 30 percent rating 
evaluation is warranted when the limitation of motion of the 
cervical spine is severe.  A 20 percent rating evaluation is 
warranted when the limitation of motion of the cervical spine 
is moderate, and a 10 percent rating evaluation is warranted 
when the limitation of motion of the cervical spine is 
slight.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).



If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3) (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Frank M. Tejeda 
Outpatient Clinic, San Antonio, Texas, the VAIVIC, San 
Antonio, Texas, the VA Medical Center, San Antonio, Texas, 
and the Brooke Army Medical Center, Fort Sam Houston, Texas.  
The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.



The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claims.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand of the veteran's 
claim to the RO for adjudication under the new law would only 
serve to further delay resolution of his claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Lumbar Spine

The veteran maintains that the 10 percent evaluation which 
has been assigned for his low back disability does not 
accurately reflect the degree of disability that he currently 
experiences.

The veteran's service-connected low back disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, which would be consistent with 
findings of a lumbosacral strain with characteristic pain on 
motion.  

A greater evaluation under this code would not be warranted 
unless there were a lumbosacral strain accompanied by muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; or a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

However, the August 1999 VA examination showed no significant 
stenosis, normal spinal roots and spinal cord, and patent 
neural foramina.  The veteran's degenerative changes in the 
posterior osseous structures at L4 and L5 and L3-4 through 
L5-Sl disc bulges were considered to be mild.

The February 2000 VA examination report showed reported low 
back pain that was treated with medication.  There was no 
history of surgical procedures on the back, and there was no 
use of a brace or cane.  The veteran was able to work in a 
sedentary job.  There were no postural abnormalities, with 
some pain on palpation of the mid lumbar paraspinals; and no 
spasm or atrophy of the low back musculature.  He was able to 
weight-bear and ambulate.  He had pain on the range of 
motion, most pronounced in the extension of the lumbar spine.  

The October 2000 VA examination report showed no definite 
radiculopathy, bowel or bladder neurologic incontinence.  
Pain was treated with medication as needed.  Physical 
examination revealed a nontender lumbar spine with limited 
range of motion.  His back complaints were deemed to be 
significant with required continued treatment and possible 
future surgery.

The Board notes that the veteran's low back disability has 
been evaluated as 10 percent disabling pursuant to Diagnostic 
Code 5295 which provides the rating criteria for a disability 
described as a lumbosacral strain.  The 10 percent evaluation 
has been assigned based upon evidence that the lumbosacral 
strain is with characteristic pain on motion.  

However, the medical evidence of record has not shown that 
the lumbosacral strain is accompanied by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Additionally, there is no 
evidence of severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5295.

However, the Board has also examined other diagnostic codes 
pertinent to the lumbosacral spine for possible application.  
The Board has considered the criteria for a rating evaluation 
based upon the provisions of Diagnostic Code 5292.   Pursuant 
to the criteria of this provision, the maximum 40 percent 
rating is warranted for severe limitation of motion.  A 20 
percent rating is warranted for moderate limitation of 
motion, and a 10 percent rating is warranted for slight 
limitation of motion.  

The examiner in the February 2000 VA examination report has 
indicated that range of motion of the lumbar spine on 
inactive and passive extension was 0-10 degrees, with pain 
most pronounced on extension at the extremes.  Flexion was 0-
70 degrees, lateral bending to the right and left was 0-20 
degrees, and rotation to the right and left was 0-25 degrees.  
The October 2000 VA examination report showed that range of 
motion of the lumbar spine had limited forward flexion of 60 
degrees, extension of 10 degrees, lateral bending of 10 
degrees, and lateral rotation of 20 degrees.  

The Board finds that the above evidence demonstrates that the 
veteran's lumbar spine disability more nearly approximates 
the criteria required for a 20 percent evaluation.  Taking 
all of the evidence into consideration, and resolving all 
reasonable doubt in the veteran's favor, the evidence of 
record shows moderate limitation of lumbar motion.  Thus a 
rating of 20 percent is satisfied using Diagnostic Code 5292.  

The Board concludes that the veteran's disability is 
consistent with the application of Diagnostic Code 5292, and 
that diagnostic code is the most appropriate.  See Butts, 5 
Vet. App. at 538; Pernorio, 2 Vet. App. at 629.

The Board has also considered additional diagnostic codes 
pertinent to the lumbosacral spine for possible application.  
Under Diagnostic Code 5293 the veteran may be rated for 
symptoms associated with intervertebral disc syndrome.  
Pursuant to the criteria of this provision, a maximum 60 
percent rating is warranted when the intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

A 40 percent is appropriate when the disability is severe, 
with recurrent attacks and little intermittent relief.  A 20 
percent is warranted when the intervertebral disc syndrome is 
moderate with recurring attacks.  A 10 percent evaluation is 
warranted when there is mild intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  In applying 
the law to the existing facts, the Board finds the objective 
medical evidence does not demonstrate that the veteran has 
intervertebral disc syndrome which is greater than moderate 
with recurring attacks.  Based on the evidence of record, the 
Board concludes that not more than a 10 percent evaluation 
would be appropriate for the service-connected low back 
disability under Diagnostic Code 5293.

The veteran's low back disability does not include vertebral 
fracture as a manifestation thereof.  Accordingly, there 
exists no basis upon which to predicate assignment of a 
greater evaluation under Diagnostic Code 5285 for residuals 
of vertebral fracture.  Demonstrable deformity of a vertebral 
body has not been reported as feature of the low back 
disability, thereby precluding assignment of an additional 
evaluation under this diagnostic code.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  There is no 
competent evidence of record that the veteran is unable to 
move his spine, i.e., that his spine is ankylosed.  

Accordingly, application of Diagnostic Code 5286, under which 
a greater evaluation may be assigned, is not warranted.  The 
same may be said with respect to Diagnostic Code 5289; more 
specifically, the veteran does not have unfavorable ankylosis 
of the lumbar spine, thereby precluding assignment of a 
greater evaluation under the criteria described therein.

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
will be assigned a 20 percent evaluation under Diagnostic 
Code 5292.  This diagnostic code contemplates limitation of 
motion.

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows loss of range of motion 
as a result of the disability, but does not demonstrate 
additional loss of range of motion on because of flare-ups, 
impaired endurance, weakness, or incoordination.  Based on 
the foregoing evidence, the Board finds that the record 
establishes the veteran's low back disability does not cause 
additional functional impairment due to pain on use so as to 
warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban, 6 Vet. App. at 261-62.

The Board's review of the evidentiary record discloses that 
evaluation of the veteran's low back symptomatology under 
diagnostic codes 5292 in addition to 5293 and 5295 would 
clearly constitute pyramiding compensating the veteran for 
identical manifestations under different diagnoses.

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's low back 
disability as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.

Extraschedular Consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service who possesses the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in November 2000, the RO 
considered the provisions governing the assignment of an 
extraschedular evaluation for the veteran's low back 
disability.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning, 4 Vet. App. at 229.

A review of the claims does not show that the veteran's low 
back disability has resulted in marked interference with 
employment or frequent periods of hospitalization.  Indeed, 
the evidence shows that the veteran is able to continue with 
his employment which is sedentary in nature, and there is no 
evidence of frequent periods of hospitalization as a result 
of his low back disability.

In addition, there is no evidence that the veteran's service-
connected low back disability presents an unusual disability 
picture.  While the Board acknowledges the veteran has 
exhibited moderate limitation of motion and pain of the 
lumbosacral spine, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.  

In short, the veteran's service-connected low back disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(2001).  Accordingly, an extraschedular evaluation is not 
warranted.


Cervical Spine

The veteran maintains that the 30 percent evaluation which 
has been assigned for his cervical spine disability does not 
accurately reflect the degree of disability that he currently 
experiences.  His cervical spine disability is evaluated as 
30 percent disabling under Diagnostic Code 5290 for 
limitation of motion of the cervical spine; that is, the 
maximum schedular evaluation under this code.  The 30 percent 
evaluation equates to severe symptoms associated with the 
veteran's cervical spine disability, and is the maximum 
evaluation available under this diagnostic code provision.  
The Board finds that the 30 percent disability evaluation is 
appropriate.

The October 2000 VA examination report showed that the 
veteran had diminished range of motion with flexion to 40 
degrees, extension to 30 degrees, rotation to 40 degrees, and 
lateral bending to 10 degrees.  The above evidence 
demonstrates that the veteran's cervical spine disability 
more nearly approximates the criteria required for a 30 
percent evaluation which is the maximum available under this 
diagnostic code provision.

The Board has considered whether an evaluation greater than 
30 percent is warranted under Diagnostic Code 5286 (complete 
ankylosis of the spine) and 5287 (ankylosis of the cervical 
spine), and finds that a higher evaluation is not warranted 
under either code provision as there is no demonstration by 
the evidence that the veteran has unfavorable cervical spine 
ankylosis or complete ankylosis of the spine. Also, a higher 
evaluation is not warranted under Diagnostic Code 5285 as a 
vertebral fracture is not part and parcel of the service-
connected cervical spine disability, nor is there 
demonstrable deformity of a vertebral body.  As there is no 
severe intervertebral disc syndrome demonstrated on 
examination as part of the service-connected cervical spine 
disability, an increased evaluation under Diagnostic Code 
5293 is not warranted. 

The Board recognizes that the Court, in DeLuca, 8 Vet. App. 
at 202, held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001).  However, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

Also, the maximum 30 percent evaluation is greater than any 
evaluation assignable under Diagnostic Code 5003, which would 
provide a rating evaluation based upon degenerative 
arthritis, and in any event, limitation of motion due to pain 
is already considered under the current Diagnostic Code of 
5290, thereby prohibiting a separate evaluation for the same 
symptomatology on the basis of the same impairment due to 
arthritis.

While it is clear that the veteran had residual disability 
associated with his service-connected cervical spine 
disability which has been described as severe, the 
overwhelming medical evidence supports the conclusion that 
the neck disability is most appropriately manifested by 
severe limitation of motion, for which the veteran is already 
in receipt of the maximum benefits allowed.  The Board finds 
that there is no basis for an evaluation under any other 
potentially applicable diagnostic code providing for a higher 
evaluation.

The Board notes that compensation is provided for scars that 
are superficial, poorly nourished, with repeated ulceration 
(10 percent), and superficial, tender and painful on 
objective demonstration (10 percent).  Scars that otherwise 
limit function are based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.

The evidentiary record shows that the surgical scar on the 
veteran's neck was reported as well healed.  There was no 
evidence of poor nourishment with repeated ulceration, 
tenderness and pain on objection demonstration, or limitation 
on function of the neck.  Accordingly, entitlement to a 
separate compensable evaluation for residual scarring on the 
neck is not warranted.


Accordingly, an increased evaluation for a cervical spine 
disorder is not warranted.


Extraschedular Consideration

As indicated hereinabove, the Court has held that the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell, 9 Vet. 
App. at 157, which confirmed that when an extraschedular 
grant may be in order, that issue must be referred to Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service who possesses the delegated authority to 
assign such a rating in the first instance, pursuant to 
38 C.F.R. § 3.321.

In the Statement of the Case dated in November 2000, the RO 
considered the provisions governing the assignment of an 
extraschedular evaluation for the veteran's cervical spine 
disability.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher, 4 Vet. App. at 60.

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

A review of the claims does not show that the veteran's 
cervical spine disability has resulted in marked interference 
with employment or frequent periods of hospitalization.  
Indeed, the evidence shows that the veteran is able to 
continue with his employment which is sedentary in nature, 
and there is no evidence of frequent periods of 
hospitalization as a result of his cervical spine disability.

In addition, there is no evidence that the veteran's service-
connected cervical spine disability presents an unusual 
disability picture.  While the Board acknowledges the veteran 
has exhibited severe limitation of motion and pain of the 
cervical spine, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose, 4 Vet. 
App. at 363.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

Accordingly, the veteran's service-connected cervical spine 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.

In conclusion, although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an evaluation in excess of 30 percent for his 
cervical spine disability.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an increased evaluation of 20 percent for the 
service-connected low back pain with mild degenerative 
changes of L3-4 and L5-S1 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased rating evaluation for post-
antibody fusion of C4-5 and C5-6, currently rated as 30 
percent disabling, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

